 326 NLRB No. 1461NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Associated Milk Producers, Inc. and Chauffeurs,Teamsters and Helpers, Local Union No. 238, af-filiated with the International Brotherhood ofTeamsters.  Case 18ŒCAŒ14945September 30, 1998DECISION AND ORDERBY MEMBERS FOX, HURTGEN, AND BRAMEPursuant to a charge filed on August 5, 1998, the Act-ing General Counsel of the National Labor RelationsBoard issued a complaint on August 12, 1998, alleging
that the Respondent has violated Section 8(a)(5) and (1)
of the National Labor Relations Act by refusing the Un-ion™s request to bargain following the Union™s certifica-tion in Case 18-RC-16204.  (Official notice is taken ofthe ﬁrecordﬂ in the representation proceeding as defined
in the Board™s Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint, asserting af-firmative defenses.On September 2, 1998, the Acting General Counselfiled a Motion for Summary Judgment.  On September 3,1998, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of the Board™s disposition of certain challenged
ballots in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding. We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a Kansas corpo-ration with principal office and place of business locatedin Arlington, Iowa, has been engaged in the production
and non-retail sale and distribution of dairy products.
During the calendar year ending December 31, 1997, the
Respondent, in conducting its business operations de-scribed above, purchased and received at its Arlington,Iowa facility goods and products valued in excess of
$50,000 directly from points outside the State of Iowaand sold and shipped from its Arlington, Iowa facility,goods valued in excess of $50,000 directly to points out-side the State of Iowa.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held January 23, 1998, the Un-ion was certified on February 13, 1998, as the exclusivecollective-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time production andmaintenance employees, including lead persons, op-erators, baggers, sanitation workers, truck mechanics,milk quality technicians, maintenance workers, local
drivers, bulk truck drivers and waste water operator
employed at its Arlington, Iowa facility; excluding allover-the-road drivers, milk quality lab clerical employ-ees, other clerical employees, salespersons, profes-sional employees, guards and supervisors, as definedby the National Labor Relations Act, as amended.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainSince July 27 and August 11, 1998, the Union, by let-ters, has requested the Respondent to bargain, and, sinceJuly 27, 1998, the Respondent has refused.  We find that
this refusal constitutes an unlawful refusal to bargain in
violation of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after July 27, 1998, to bargain withthe Union as the exclusive collective-bargaining repre-sentative of employees in the appropriate unit, the Re-spondent has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and (1)
and Section 2(6) and (7) of the Act. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Associated Milk Producers, Inc., Arlington,Iowa, its officers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with Chauffeurs, Teamstersand Helpers, Local Union No. 238, affiliated with theInternational Brotherhood of Teamsters, as the exclusive
bargaining representative of the employees in the bar-gaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment, and ifan understanding is reached, embody the understandingin a signed agreement:All full-time and regular part-time production andmaintenance employees, including lead persons, op-erators, baggers, sanitation workers, truck mechanics,milk quality technicians, maintenance workers, local
drivers, bulk truck drivers and waste water operatoremployed at its Arlington, Iowa facility; excluding allover-the-road drivers, milk quality lab clerical employ-ees, other clerical employees, salespersons, profes-sional employees, guards and supervisors, as definedby the National Labor Relations Act, as amended.(b)  Within 14 days after service by the Region, post atits facility in Arlington, Iowa, copies of the attached no-tice marked ﬁAppendix.ﬂ1  Copies of the notice, on forms                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂprovided by the Regional Director for Region 18 afterbeing signed by the Respondent™s authorized representa-tive, shall be posted by the Respondent and maintainedfor 60 consecutive days in conspicuous places including
all places where notices to employees are customarilyposted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced, orcovered by any other material.  In the event that, during
the pendency of these proceedings, the Respondent has
gone out of business or closed the facility involved in
these proceedings, the Respondent shall duplicate and
mail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by theRespondent at any time since July 27, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  September 30, 1998Sarah M. Fox,                                 MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDMEMBER BRAME, dissenting.In the underlying representation proceeding, I dis-sented from my colleagues™ denial of the Employer™srequest for review of the Regional Director™s Supple-mental Decision and Certification of Representative.  Inhis decision, the Regional Director sustained the chal-lenges to the ballots of the three employees who workedout of the Employer™s Fredericksburg, Iowa facility,
finding that their positions were not included in the
stipulated unit.  Accordingly, as I would have granted the
Employer™s request for review in the underlying repre-sentation proceeding, I dissent here from my colleagues™finding that the Employer violated Section 8(a)(5) of theAct in this certification-testing proceedings.   Dated, Washington, D.C.  September 30, 1998J. Robert Brame III,                     Member                NATIONAL LABOR RELATIONS BOARD ASSOCIATED MILK PRODUCERS3APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Chauffeurs, Team-sters and Helpers, Local Union No. 238, affiliated withthe International Brotherhood of Teamsters, as the exclu-sive representative of the employees in the bargainingunit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time production andmaintenance employees, including lead persons, op-erators, baggers, sanitation workers, truck mechanics,milk quality technicians, maintenance workers, local
drivers, bulk truck drivers and waste water operator
employed at our Arlington, Iowa facility; excluding all
over-the-road drivers, milk quality lab clerical employ-ees, other clerical employees, salespersons, profes-sional employees, guards and supervisors, as definedby the National Labor Relations Act, as amended.ASSOCIATED MILK PRODUCERS, INC.